Title: To George Washington from Jean Marie de Bordes, 13 November 1795
From: Bordes, Jean Marie de
To: Washington, George


          
            General,
            November 13, 1795
          
          You may not have forgotten, perhaps, a French Officer, who had the Advantage of following you in the memorable Campaign of 1776 and 1777, the Epoch of American Liberty, the Triumph of your Arms, and the Glory of your Talents. This Officer was at first a Volunteer in the Company of Artillery of Capt. Hamilton, afterwards Aide-de-Camp and Major of Brigade to General Roche-fermoy, and continued till the Year 1778 in the American Service, in the southern Part of the Continent, under Colonel John White, and Samuel Elbert, General Commandant of the Province of Georgia. At that Period, persuaded, that in consecrating his Blood to the Defence of his Country, he should not serve less the Interests of America, he returned to St Domingo, obtained a Situation in the French Army, and at the Siege of Savannah, was one of the Officers who proposed Count d’Estaing to the Favour of the Court.
          A Victim of the cruel Revolution which will reduce his flourishing Country, the Isle of St Domingo, to a Heap of Ashes, he is now at Philadelphia, destitute of Succour. Long Time he thought on military Emoluments, but, according to your Example, resolved these should not tarnish, in the Hands of its Defender, the noble, the great Cause of Liberty.
          The more than embarrassing Circumstances, however, in which he at present finds himself, oblige him to make a Sacrifice, which he should not have been able to have done, had he not been impelled by imperious Necessity. May he flatter himself that you will deign to support in Congress, the Reclamations which he makes to it, the Legitimacy of which he will fully justify? He hopes he may. But, as the legislative Body do not meet until December, and his Necessities are pressing, he farther supplicates your Excellency to be so good as to grant him such temporary Succour as the Exigence of his Situation may appear to you to require.
          His Confidence in this Request has a better Foundation, than on the Warrior who was the Model and Father of his Soldiers: he now finds in you the Magistrate become the Soul of a Legislation established on the most choice Virtues of

Humanity. I have the Honour to be, Your Excellency’s Very hble & very obt Sert
          
            de Bordes
          
        